Citation Nr: 9923032	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-02 560	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1979 to July 1982 and had 1 year, 6 months and 19 
days of prior active service.  

The veteran also served on active duty from December 27, 
1990, to October 18, 1991 in support of Operation Desert 
Shield/Storm.  

The matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating action of the 
RO.  

The Board remanded the case in January 1996 and January 1998.  



FINDING OF FACT

The veteran is shown to have a clear diagnosis of PTSD due to 
stressful events, which as likely as not he experienced in 
service during the Persian Gulf War.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
PTSD is due to disease or injury which was incurred in 
service.  38 U.S.C.A. § 1110, 5107, 7104 (West 1991 & Supp 
1999); 38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is shown to have served in the Southwest Asia 
Theater of operations in support of Operation Desert 
Shield/Storm.  The veteran claims that he was assigned to the 
321st Medical Detachment.  

A careful review of the service medical records shows that, 
upon entry into active service in 1977, the veteran reported 
having a history of nervous trouble.  No comment was made by 
an examiner about this history.  However, treatment reports 
show that the veteran underwent Antabuse therapy; a January 
18, 1982 examination report shows a history of drinking a 6-
pack a day until the veteran started on Antabuse.  In 
addition, a May 1982 examination report (the one dated most 
proximate to the veteran's discharge) shows that the veteran 
complained of frequent trouble sleeping.  

The medical records from the veteran's service in the Persian 
Gulf region do not include an entrance or separation 
examination.  However, the veteran was discharged on 
recommendation of a Medical Board.  The veteran's primary 
disability was that of a finger injury.  The medical records 
regarding the injury indicate that the veteran injured his 
finger when it was jammed while unloading materials.  Because 
of complaints of nightmares and difficulty sleeping, a 
psychosocial history was obtained in August 1991.  The report 
mentions the veteran being pushed down steps during a Scud 
alert.  It also shows that the veteran had acknowledged a 
driving under the influence (DUI) charge in 1985, but denied 
more than occasional drinking at the time that the history 
was taken.  A diagnosis of an adjustment disorder with 
physical complaints was provided, and mild PTSD was cited as 
a condition to be ruled out.  

At a March 1993 VA examination, the veteran spoke of one 
instance in Saudi Arabia at the time he had deplaned when 
people were running to get to safety (presumably because they 
thought there would be gas attack).  He stated that a friend 
had fallen going down a flight of stairs, when an explosion 
took place overhead.  He claimed that he had assisted the 
friend in a state of panic, for fear that gases would be the 
fallout from this explosion.  He then later stated that he 
was frightened all the time that he was in Saudi Arabia 
because of the risk of Scud attacks and exposure to harmful 
gases; he indicated that Scud missiles detonated above him on 
a few occasions.  The veteran also stated that surgery on his 
finger (which occurred back in the United States in March 
1990) had been stressful to him and that his mother had died 
while he was in the hospital.  He denied a significant 
history of drinking and any drinking at the time of 
examination.  He stated that he was taking Doxepin, 
Chlordiazepoxide and Haldol and that these medications 
prevented him from drinking.  Based on these findings and 
asserted symptoms, the examiner diagnosed the veteran with 
having PTSD.  

The veteran underwent a psychiatric review by the Social 
Security Administration (SSA) in June 1992.  Anxiety was 
checked off as a predominant disturbance or symptom.  PTSD 
was noted to be present, but in remission.  On the final page 
of the review, the examiner wrote, "primary diagnosis is 
chronic alcoholism!!"

In August 1992, another VA psychiatric consultation was 
conducted.  The doctor noted the veteran's complaints of 
insomnia.  He observed dysphonia and hallucinations on the 
part of the veteran.  His diagnosis was that of psychotic 
depression.  He prescribed several medications, including 
Prozac and Haldol.  A review of the record shows that the 
veteran continued to see this physician for prescribed 
medication until at least April 1996; the usual diagnosis was 
that of psychotic depression.  

During the same period of time, the veteran was seen at the 
VA facility by a licensed psychologist and assistant 
professor of neuropsychiatry.  He opined in all of his 
treatment reports that the veteran suffered from very severe 
PTSD which was solely due to combat exposure.  In a September 
16, 1992, evaluative report, the examiner emphasized that the 
veteran's disorder was chronic and totally disabling and 
rendered him unemployable.  He went on to say that the 
veteran served in Desert Storm where "he saw considerable 
death and destruction."  He noted that the veteran was 
witness to one Scud missile attack which resulted in death 
and panic among members of his unit.  

A hearing was held before a Hearing Officer at the RO in June 
1993.  The veteran stated that he had been involved in only 
one Scud missile attack.  He admitted that, during this 
incident, the missile was intercepted by a Patriot missile, 
and that those on the ground had to seek cover.  He stated 
that he was under the impression that a few individuals were 
injured by debris.  He did not know the identity of any of 
these individuals.  He added that, after he was hospitalized 
for treatment of his hand injury, the fallout from another 
attack hit a barracks approximately one-half mile from his 
location.  He stated that he was not ordered to assist in the 
clean up or with any casualties resulting from this fall-out.  

A VA examination was conducted in May 1996.  The examiner, 
who evidently reviewed the veteran's claims file, diagnosed 
PTSD and considered him severely disabled from this disorder.  
The examiner noted that an extensive battery of psychological 
tests supported the diagnosis.  

An April 1997 letter from the U.S. Army & Joint Services 
Environmental Support Group (now U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)) stated that the 
321st Medical Detachment had been located in an area which 
had sustained numerous Scud attacks.  

A VA examination by a board of two psychiatrists was 
conducted in April 1998.  The veteran described an incident 
in which a Scud missile had landed approximately less than 
100 yards from him at the airport sometime around dusk 
between the middle and the end of his tour in the Persian 
Gulf.  Reportedly, people were running over the top of him 
and yelling and screaming, debris was flying and he felt that 
he would be killed during the process.  He described running 
for safety and encountering some badly burned and dead Saudi 
Arabians and that the images of the missile exploding were 
firmly implanted in his mind and in his nightmares.  In 
addition, he described being shot at by snipers and related 
that it was a miracle that he got out of there alive.  He 
denied ever having any other previous problems with his 
nerves.  There was no history of family psychiatric problems.  
He kept reliving the events of the explosion, his injured 
hand, blood from others on him, bodies laying on the ground 
of the injured and the yelling and the screaming.  He also 
described hearing voices particularly of people calling his 
name and seeing them laying out in front of him like the 
bodies during the explosion.  He also stated that he hears 
the Scud missile going off inside his head over and over and 
that, because of his hand injury, he had been sent to a 
hospital and evacuated to Germany.  He now spent his days in 
front of the television or attempting to sleep. He stated 
that he did have an occasional beer, but it had been several 
years since he had had any liquor.  He was being seen at the 
local Mental Health Center and is taking Clonopin, Doxepin 
and Haldol.  The veteran was noted to have a several year 
history of multiple in-patient hospitalizations with multiple 
diagnoses of PTSD by a number of psychiatrists both in and 
outside the VA system.  

The examination noted that the veteran's mood was depressed 
with a flattened affect.  Speech was slow and soft.  There 
was some psychomotor retardation.  His appearance was 
somewhat unkempt.  Thought processes were slowed.  Thought 
content included some auditory and visual hallucinations.  
There was no evidence of any delusional system.  There was 
suicidal ideation but no active plan.  He denied any 
homicidal ideation.  Memory was poor for immediate, recent 
and remote events.  His intelligence was estimated in the 
below average range.  The patient had little insight into his 
current condition.  The Axis I diagnosis was that of PTSD, 
alcohol abuse by history.  

It was the opinion of examiners that the veteran suffered 
from significant PTSD associated with being in close 
proximity to a Scud missile landing at the airport on the 
night of his hand injury.  The evidence indicated that the 
veteran's psychosis had begun some time after his return from 
the Persian Gulf.  His social adaptability and interactions 
with others was severely impaired.  His flexibility, 
reliability and efficiency in an industrial setting were 
completely impaired.  An examiner estimated the veteran's 
level of disability to have been in the severe to total range 
and that he would need help in handling his own funds.  

In an addendum to the examination dated in June 1998, it was 
stated that the claims file and Board remand had been 
reviewed and it was noted that a nervous condition was 
diagnosed in 1977, the veteran was treated for alcohol abuse 
in 1982 and had a DUI in 1985.  An examiner noted that the 
veteran had certainly had a long history of both alcohol 
abuse and dependence and believed that the patient's nervous 
condition in 1977 prior to entering to the service was been 
secondary to his alcohol abuse as withdrawal from alcohol 
tends to make one anxious and feel the need to drink more.  
The examiner also noted that many veterans with PTSD had self 
medicated their condition with alcohol and at times were not 
particularly truthful about their alcohol use.  Thus, it 
would be common to see alcohol abuse and dependence as a 
secondary condition or an attempt to treat symptoms of PTSD.  
The examiner noted another physician's diagnosis of psychotic 
depression in 1992, and stated that opinions vary between 
professionals as to the correct diagnosis.  The examiner also 
noted that he and another physician saw the patient at the 
same time and, after a review of the veteran's claims file, 
had diagnosed the veteran with PTSD and that the 1992 
diagnosis of psychotic depression was incorrect.  The 
examiner noted that the veteran had been giving conflicting 
reports about his condition.  


II. Legal Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning it is plausible.  38 U.S.C.A. § 5107(a).  
All pertinent evidence has been obtained to the extent 
possible, and there is no further duty on the VA to assist 
the veteran in the development of his claim.  Id.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat situation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

In the instant case, a review of the claims file shows that 
the veteran has been diagnosed with PTSD by medical 
personnel.  The Board finds ample evidence has been presented 
in this case establishing a clear diagnosis of PTSD, and 
linking this psychiatric disorder to alleged events that 
occurred while the veteran was serving in the Persian Gulf.  
It is noted that the question of the sufficiency of the 
stressor is a medical determination, and doctors have 
apparently found that the alleged stressors are sufficient to 
support the diagnosis of PTSD.  Cohen v. Brown, 10 Vet App 
128 (1997).  

The existence of a valid stressor is a question of fact for 
VA adjudicators to decide.  The Board is not bound to accept 
a veteran's uncorroborated account of alleged stressors or 
accept an unsubstantiated opinion of a psychologist or other 
health care professional that alleged PTSD had its origin in 
service.  If a veteran did not engage in combat with the 
enemy, his bare assertions of service stressors are 
insufficient to establish his exposure to such stressors; 
rather, the stressors must be corroborated by official 
service records or other credible supporting evidence, 
particularly where, as here, there has been a considerable 
passage of time between putative stressful events recounted 
by the veteran and the onset of alleged PTSD.  Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
91 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

A review of the veteran's service records shows that he did 
not receive any military citations demonstrating that he was 
engaged in combat with the enemy.  His claimed PTSD stressors 
are noted hereinabove.  A USASCRUR report reflects that the 
321st Medical Detachment was in an area of numerous Scud 
attacks.  The also Board notes an inservice report in which 
the veteran claims he had been pushed down steps during a 
Scud alert.  With due regard to the benefit-of-the-doubt 
doctrine, 38 U.S.C.A. § 5107(b), the Board finds that there 
is credible supporting evidence to sustain a finding that, as 
likely as not, the veteran had been exposed to stressors to 
support the diagnosis of PTSD.  Consequently, service 
connection for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

